NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12270

            JAMES RIVA   vs.   MASSACHUSETTS PAROLE BOARD.


                           August 18, 2017.


Supreme Judicial Court, Superintendence of inferior
     courts. Parole. Practice, Criminal, Discovery.


     The petitioner, James Riva, appeals from a judgment of a
single justice of this court denying his petition pursuant to
G. L. c. 211, § 3. We affirm.

     Riva is currently serving a life sentence for second degree
murder. After the parole board (board) denied him parole in
January, 2015, he filed a complaint in the Superior Court
seeking certiorari review and a declaratory judgment in
connection with claimed constitutional violations that occurred
in the course of the proceedings before the board. The board's
motion to dismiss the complaint was allowed as to the
declaratory judgment claim but denied as to the certiorari
claim. Riva's subsequently-filed motion to compel discovery was
initially denied, but, on Riva's motion for reconsideration, the
motion judge indicated that the motion was allowed "to the
extent that the administrative record shall reflect the evidence
relied upon by the parole board to issue its decision." Riva
then filed a "motion for relief," which also pertained to
certain discovery. After this motion was denied, Riva filed his
G. L. c. 211, § 3, petition in the county court. In the
petition, he argued that his case could not proceed in the trial
court without the requested discovery. The single justice
denied the petition without a hearing.

     The case is now before us pursuant to S.J.C. Rule 2:21, as
amended, 434 Mass. 1301 (2001), which requires a showing that
"review of the trial court decision cannot adequately be
                                                                  2


obtained on appeal from any final adverse judgment in the trial
court or by other available means." S.J.C. Rule 2:21 (2). Riva
has not made, and cannot make, such a showing. He argues that
the board has been "allowed" to "disobey a compelled discovery
order" and that, essentially, if the board is allowed to
continue to do so, the issue will eventually become moot by the
time he is again eligible for parole. There is no reason,
however, why the rulings related to discovery cannot adequately
be addressed in an appeal from any adverse judgment, including
the mootness issue. See, e.g., Madison v. Commonwealth, 466
Mass. 1033, 1033 (2013), and cases cited.

     The single justice did not err or abuse his discretion in
denying relief under G. L. c. 211, § 3.

                                   Judgment affirmed.


     The case was submitted on the papers filed, accompanied by
a memorandum of law.
     James Riva, pro se.